Exhibit 10.28

EXECUTION VERSION

FIFTH AMENDMENT, dated as of May 23, 2007 (this “Amendment”), to the AMENDED AND
RESTATED CREDIT AGREEMENT, dated as of April 28, 2005 (as amended, supplemented
or otherwise modified prior to the date hereof, the “Credit Agreement”), among
EDUCATE OPERATING COMPANY, LLC, a Delaware limited liability company (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), MERRILL LYNCH CAPITAL, a division
of Merrill Lynch Business Financial Services Inc., as documentation agent (the
“Documentation Agent”), and JPMORGAN CHASE BANK, N.A. as administrative agent
(the “Administrative Agent”).

WITNESSETH:

WHEREAS, pursuant to the Credit Agreement, the Lenders have extended term loans
and made available revolving credit commitments to the Borrower on the terms set
forth in the Credit Agreement;

WHEREAS, the Lenders have previously agreed to a waiver of compliance with the
financial covenants of the Credit Agreement until May 31, 2007;

WHEREAS, the Borrower has requested that the Lenders extend the waiver of
compliance with the financial covenants of the Credit Agreement until June 29,
2007; and

WHEREAS, the Lenders have consented to such waiver but only on the terms and
conditions contained herein;

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS.

1.1 Defined Terms. Terms defined in the Credit Agreement and used herein shall
have the meanings given to them in the Credit Agreement.

 

SECTION 2. AMENDMENTS TO SECTION 1.

2.1 Amendments to Section 1 (Definitions). Section 1.1 of the Credit Agreement
is hereby amended as follows:

(a) by inserting the following definition in appropriate alphabetical order:

“Fifth Amendment”: the Fifth Amendment, dated as of May 23, 2007, to this
Agreement.; and

(b) by inserting the following definition in appropriate alphabetical order:

“Fifth Amendment Effective Date”: as defined in the Fifth Amendment.



--------------------------------------------------------------------------------

SECTION 3. WAIVER.

3.1 Waiver. The Lenders hereby waive solely for the period from June 1, 2007 and
until June 29, 2007 (the “Waiver Period”) (A) compliance by the Borrower with
the covenants contained in Sections 7.1(a), (b) and (c) of the Credit Agreement
for the last day of, and for the period of four consecutive fiscal quarters
ending with, the fiscal quarter of the Borrower ended December 31, 2006 and
ended March 31, 2007, respectively and (B) any Default or Event of Default
arising out of any non-compliance by the Borrower therewith or any breach by the
Borrower of any representation or warranty made by it to the extent such breach
would not have occurred but for such non-compliance.

 

SECTION 4. MISCELLANEOUS.

4.1 Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Fifth Amendment Effective Date”) on which the Administrative Agent
shall have received (a) this Amendment, executed and delivered by a duly
authorized officer of the Borrower and the Required Lenders and (b) an
Acknowledgement and Consent in the form of Exhibit A attached hereto executed
and delivered by each Loan Party other than the Borrower.

4.2 Representation and Warranties. After giving effect to the waiver contained
herein, on the Fifth Amendment Effective Date, the Borrower hereby confirms that
the representations and warranties set forth in Section 4 of the Credit
Agreement are true and correct in all material respects; provided that each
reference in such Section 4 to “this Agreement” shall be deemed to include this
Amendment and the Credit Agreement, as modified by this Amendment.

4.3 Continuing Effect; No Other Waivers or Amendments. This Amendment shall not
constitute an amendment or waiver of or consent to any provision of the Credit
Agreement and the other Loan Documents not expressly referred to herein and
shall not be construed as an amendment, waiver or consent to any action on the
part of the Borrower that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein. Except as
expressly amended hereby, the provisions of the Credit Agreement and the other
Loan Documents are and shall remain in full force and effect in accordance with
their terms.

4.4 No Default. No Default or Event of Default shall have occurred and be
continuing as of the Fifth Amendment Effective Date after giving effect to this
Amendment.

4.5 Counterparts. This Amendment may be executed in any number of separate
counterparts by the parties hereto (including by telecopy), each of which
counterparts when so executed shall be an original, but all the counterparts
shall together constitute one and the same instrument.

4.6 Payment of Fees and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and
reasonable expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent.

4.7 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

EDUCATE OPERATING COMPANY, LLC

By:

 

/s/ Kevin E. Shaffer

Name:

  Kevin E. Shaffer

Title:

  VP, Treasurer and Asst. Secretary

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:

 

/s/ Kathryn A. Duncan

Name:

  Kathryn A. Duncan

Title:

  Managing Director

 

MERRILL LYNCH CAPITAL,

a division of Merrill Lynch Business Financial Services Inc.,

as Documentation Agent and as a Lender

By:

 

/s/ Kelli O’Connell

Name:

  Kelli O’Connell

Title:

  Vice President

 

Toronto Dominion (New York), LLC, as a Lender

By:

 

/s/ Bebi Yasin

Name:

  Bebi Yasin

Title:

  Authorized Signatory

 

Morgan Stanley Prime Income Trust, as a Lender

By:

 

/s/ Jinny K. Kim

Name:

  Jinny Kim

Title:

  Executive Director

 

Qualcomm Global Trading, Inc.

By:

  Morgan Stanley Investment Management as Investment Manager, as a Lender

By:

 

/s/ Jinny K. Kim

Name:

  Jinny Kim

Title:

  Executive Director

 

MSIM Croton Ltd., as a Lender

By:

  Morgan Stanley Investment Management as Collateral Manager

By:

 

/s/ Jinny K. Kim

Name:

  Jinny Kim

Title:

  Executive Director



--------------------------------------------------------------------------------

Confluent 3 Limited, as a Lender

By:

  Morgan Stanley Investment Management, Inc. as Investment Manager

By:

 

/s/ Jinny K. Kim

Name:

  Jinny Kim

Title:

  Executive Director

 

Zodiac Fund – Morgan Stanley US Senior Loan Fund, as a Lender

By:

  Morgan Stanley Investment Management, Inc. as Investment Adviser

By:

 

/s/ Jinny K. Kim

Name:

  Jinny Kim

Title:

  Executive Director

 

MSIM Peconic Bay, Ltd., as a Lender

By:

  Morgan Stanley Investment Management, Inc. as Interim Collateral Manager

By:

 

/s/ Jinny K. Kim

Name:

  Jinny Kim

Title:

  Executive Director

 

The Governor and Company of the Bank of Ireland, as a Lender

By:

 

/s/ Paul Clarke

Name:

  Paul Clarke

Title:

  Director

By:

 

/s/ Louise O’Connor

Name:

  Louise O’Connor

Title:

  Vice President

 

Atlas Loan Funding 1, LLC, as a Lender

By:

  Atlas Capital Funding, Ltd.

By:

  Structured Asset Investors, LLC   its Investment Manager

By:

 

/s/ Diana M. Himes

Name:

  Diana M. Himes

Title:

  Vice President

 

Atlas Loan Funding 2, LLC, as a Lender

By:

  Atlas Capital Funding, Ltd.

By:

  Structured Asset Investors, LLC its Investment Manager

By:

 

/s/ Diana M. Himes

Name:

  Diana M. Himes

Title:

  Vice President



--------------------------------------------------------------------------------

WB Loan Funding 4, LLC, as a Lender By:  

/s/ Diana M. Himes

Name:   Diana M. Himes Title:   Vice President

 

General Electric Capital Corporation, as a Lender By:  

/s/ Martin J. Mahoney

Name:   Martin J. Mahoney Title:   Duly Authorized Signatory

 

Antares Capital Corporation, as a Lender By:  

/s/ Martin J. Mahoney

Name:   Martin J. Mahoney Title:   Duly Authorized Signatory

 

General Electric Capital Corporation, as Administrator for, Merritt CLO Holding
LLC, as a Lender By:  

/s/ Robert M. Kadlick

Name:   Robert M. Kadlick Title:   Duly Authorized Signatory

 

Navigator CDO 2004, LTD., as a Lender By:   Antares Asset Management, Inc., as
Collateral Manager By:  

/s/ John Campos

Name:   John Campos Title:   Authorized Signatory

 

BABSON CLO LTD 2005-I

BABSON CREDIT STRATEGIES CLO, LTD.

SUFFIELD CLO, LIMITED, as Lenders

By:   Babson Capital Management LLC as Collateral Manager By:  

/s/ Dongbing Hu

Name:   Dongbing Hu Title:   Associate Director



--------------------------------------------------------------------------------

BILL & MELINDA GATES FOUNDATION TRUST,

as a Lender

By:   Babson Capital Management LLC as Investment Adviser By:  

/s/ Dongbing Hu

Name:   Dongbing Hu Title:   Associate Director

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, as a Lender By:   Babson Capital
Management LLC as Investment Adviser By:  

/s/ Dongbing Hu

Name:   Dongbing Hu Title:   Associate Director

 

HAKONE FUND LLC, as a Lender By:   Babson Capital Management LLC as Investment
Manager By:  

/s/ Dongbing Hu

Name:   Dongbing Hu Title:   Associate Director

 

ING Capital LLC, as a Lender By:  

/s/ Khursheed Sorabjee

Name:   Khursheed Sorabjee Title:   Vice President

 

Bank of America, NA., as a Lender By:  

/s/ Mary K. Giermek

Name:   Mary K. Giermek Title:   Senior Vice President

 

CIT LENDING SERVICES CORPORATION,

as a Lender

By:  

/s/ David Manheim

Name:   David Manheim Title:   Vice President

 

Van Kampen Senior Loan Fund, as a Lender By:   Van Kampen Asset Management By:  

/s/ Robert P. Drobny

Name:   Robert P. Drobny Title:   Vice President



--------------------------------------------------------------------------------

Van Kampen Senior Income Trust, as a Lender

By:

  Van Kampen Asset Management

By:

 

/s/ Robert P. Drobny

Name:

  Robert P. Drobny

Title:

  Vice President

 

Denali Capital LLC, managing member of DC Funding Partners LLC, portfolio
manager for DENALI CAPITAL CLO III, LTD., or an affiliate, as a Lender

By:

 

/s/ John P. Thacker

Name:

  John P. Thacker

Title:

  Chief Credit Officer

 

Denali Capital LLC, managing member of DC Funding Partners LLC, portfolio
manager for DENALI CAPITAL CLO VI, LTD., or an affiliate, as a Lender

By:

 

/s/ John P. Thacker

Name:

  John P. Thacker

Title:

  Chief Credit Officer

 

Allied Irish Banks PLC, as a Lender

By:

 

/s/ Joanne Gibson

Name:

  Joanne Gibson

Title:

  Assistant Vice President

By:

 

/s/ Norbert Galligan

Name:

  Norbert Galligan

Title:

  Vice President

 

AIB Debt Management Ltd, as a Lender

By:

 

/s/ Joanne Gibson

Name:

  Joanne Gibson

Title:

  Assistant Vice President   Investment Advisor to AIB Debt Management, Limited

 

By:

 

/s/ Norbert Galligan

Name:

  Norbert Galligan

Title:

  Vice President   Investment Advisor to Debt Management, Limited